Appellant's original and supplemental motions for rehearing have been considered. Appellant's position seems not in harmony with the law as announced by all the decisions of this court. Testimony objected to by appellant is set out at length in bill of exceptions No. 1, which is used in the motion as illustrative of appellant's contention. Conceding that part of said testimony was inadmissible for that it consisted of a narration of what was found in appellant's private residence as the result of the search under an illegal warrant, still said testimony also contained a narration of what was found by the officer on said occasion elsewhere than in said residence, — and the objection made being of said testimony as a whole, — the bill is not good under the rules stated in the original opinion and under the authorities. Said bill contains practically twenty pages and presents numerous objections and testimony given by the witness under various examinations before the court and jury, much of which testimony was clearly admissible, and was of the finding of articles on appellant's premises which conduced to establish his guilt. We do not think the accused can claim that his objection was made "only to those things found by the officers in response to their illegal search" and thus avoid the fact that in his bill he sets out as the objectionable testimony all the testimony given by the officers as to what took place at the time and place of the search.
Being unable to agree with appellant, his motion for rehearing is overruled.
Overruled.